EXHIBIT 10.1

 

SEVERANCE AND RELEASE AGREEMENT

 

This Agreement is by and between Gregory J. Robitaille (for himself and anyone
acting for him) (the “Employee”) and Rewards Network Services Inc. (for itself
or any affiliated company, or its or their present and past officers, directors,
supervisors, employees and anyone else acting for it or them) (the “Employer”).

 

WHEREAS, the Employer previously employed the Employee as Executive Vice
President, Corporate Development;

 

WHEREAS, the employment relationship between the Employer and the Employee has
been terminated; and

 

WHEREAS, the Employer and Employee wish to enter into this Severance and Release
Agreement (“Agreement”).

 

THEREFORE, the parties agree as follows:

 

1. Termination. Effective May 2, 2005 (“Termination Date”), the Employee’s
employment with the Employer will end.

 

2. Accrued Benefits. The Employee will be entitled to any accrued benefits as of
the Termination Date in the same manner as any other employee whose employment
with the Employer has terminated, all in accordance with the terms of the
Employer’s applicable benefit plans.

 

3. Expense Reports. The Employer will reimburse the Employee for reasonable
expenses incurred through the Termination Date provided the Employee submits
appropriate expense reports detailing the expenses within 60 days of the
Termination Date.

 

4. Return of Employer Property. The Employee acknowledges and warrants that he
has returned to the Employer all Employer property in the Employee’s possession,
custody or control, whether at the office or off premises, including, but not
limited to, confidential information of the Employer, Blackberry, laptop
computer, company-issued cellular telephone, computer equipment, and software.
To the extent that the Employee has not returned such Employer property, he will
do so immediately.



--------------------------------------------------------------------------------

5. Severance Arrangements. The Employer will pay the Employee $277,173.00 over
the 12 month period following May 2, 2005 on an equal basis in accordance with
the Employer’s normal bi-weekly salary schedule in the form of a salary
continuation (less applicable deductions). The Employer will pay the Employee
$4,763.91 promptly following execution of this agreement (less applicable
deductions), such amount representing all incentive compensation owed to
Employee. The Employer will pay Employee COBRA reimbursement for the 12 month
period following May 2, 2005. The Employer will pay Employee $5,000 over the 12
month period following May 2, 2005 on an equal basis in accordance with the
Employer’s normal bi-weekly salary schedule in lieu of the executive dining
benefit.

 

6. Future Cooperation. After the Termination Date, the Employee will cooperate
in a reasonable manner with, and assist the Employer in any investigations,
proceedings or actions relating to any matters in which he was involved or had
knowledge while employed by the Employer, subject to reimbursement for approved
expenses.

 

7. No Disruption. The Employee will not disrupt, interfere with, or in any way
disturb the Employer’s business.

 

8. Non-Disparagement. The Employee will not take any action or make any
statement that reflects negatively on the Employer, or in any way disparages, in
any manner, the Employer’s management, business or business practices.

 

9. Disclosure of Confidential Information. The Employee will not, without the
Employer’s prior permission, directly or indirectly disclose to anyone outside
of the Employer any trade secrets or other confidential information of the
Employer, or any information received in confidence from third parties by the
Employer or about third parties by the Employer, as long as such matters remain
trade secrets or confidential. Trade secrets and other confidential



--------------------------------------------------------------------------------

information shall include any information or material which has not been made
available generally to the public and which (a) is generated or collected by or
utilized in the operations of the Employer and relates to the actual or
anticipated business or research or development of the Employer; or (b) is
suggested by or results from any task assigned to the Employee by the Employer
or work performed by the Employee for or on behalf of the Employer.

 

10. Confidentiality. Except as otherwise required by law, the parties agree that
the terms of this Severance Agreement and Release are strictly confidential and
must not be disclosed in any manner to any person. The only exceptions to this
prohibition on disclosure are to the parties’ attorneys and/or tax advisors, and
the Employer’s employees necessary to comply with the Employer’s obligations
under this Agreement, all of whom are similarly bound by this confidentiality
provision.

 

11. Non-Admission. The parties agree that the Employer’s offer of this Severance
Agreement and Release and/or the payment of severance under this Agreement are
not an admission of any kind that the Employee has any viable claims against the
Employer or that the Employer admits to any liability whatsoever.

 

12. Release. The Employee releases the Employer with respect to any and all
known and unknown claims of any type to date arising out of any aspect of their
employment relationship or the termination of their employment relationship.
This includes, but is not limited to, breach of any implied or express
employment contracts, covenants or duties; entitlement to any pay or benefits,
including insurance benefits or attorney fees; claims for wrongful termination,
violation of public policy, defamation, emotional distress, invasion of privacy,
loss of consortium, negligence, other federal, state, local or common law
matters or any act or omission; or claims of discrimination based on age (Age
Discrimination in Employment Act) (“ADEA”), ancestry, color, concerted activity,
disability, entitlement to benefits, marital status, national origin, parental
status, race, religion, retaliation, sex, sexual harassment, sexual



--------------------------------------------------------------------------------

orientation, source of income, union activity, veteran’s status or other
protected status. The Employee also acknowledges that he has not suffered any
on-the-job injury for which he has not already filed a claim.

 

13. Covenant Not To Sue. The Employee agrees not to sue the Employer for any
claims covered by the release in this Agreement. This agreement not to sue does
not apply to an ADEA claim to the extent such an exception is required by law.
If the Employee sues in violation of this Agreement, the Employee agrees (a) to
pay all costs and expenses incurred by the Employer in defending against a suit
or enforcing this Agreement, including court costs, expenses and reasonable
attorney fees, or (b) to be obligated upon written demand to repay to the
Employer, as liquidated damages, all of the payments paid to the Employee
pursuant to this Agreement except One Hundred Dollars, and (c) in addition to
either (a) or (b) that the Employer shall not be obligated to continue payment
to the Employee of any remaining payments under this Agreement.

 

14. Exclusions from Release. Excluded from the release and the agreement not to
sue are any claims relating to or arising out of a party’s obligations under
this Agreement or which cannot be waived by law, and the filing of a
discrimination charge with a government agency. But the Employee agrees to waive
any right to any monetary recovery should any government agency pursue any
claims on the Employee’s behalf.

 

15. Modification. This Agreement may only be modified in a writing signed by
both parties. If any part of this Agreement is found to be illegal or invalid by
a final non-appealable ruling of a court of competent jurisdiction, it will be
deemed severed from this Agreement, and the remainder of the Agreement will
remain in effect and will be enforceable within the bounds of applicable law. If
any restriction or limitation in this Agreement is found to be unreasonable,
onerous or unduly restrictive, it will not be stricken in its entirety, but will
remain effective to the maximum extent permissible.



--------------------------------------------------------------------------------

16. Waiver of Breach. Should the Employee breach any provision of this
Agreement, and should the Employer decide not to enforce its rights against the
Employee, that decision will not operate or be construed as a waiver of any
subsequent breach by the Employee. No such waiver will be valid unless in
writing and signed by an officer of the Employer.

 

17. Attorney Fees. In the event the Employer shall successfully enforce any part
of this Agreement through legal proceedings, the Employee agrees to pay the
Employer all costs and attorneys’ fees reasonably incurred by the Employer in
connection therewith.

 

18. Complete Agreement. This Agreement resolves all matters between the Employee
and the Employer and supersedes any other written or oral agreement between
them.

 

19. Voluntariness. The Employee is signing this Agreement knowingly and
voluntarily, has not been coerced or threatened into signing this Agreement and
has not been promised anything else in exchange for signing this Agreement.

 

20. Attorney Consultation. By this Agreement, the Employee has been advised to
consult with an attorney of the Employee’s choice at the Employee’s own expense
before signing below.

 

21. Time Periods. The Employee has been given at least 21 days to consider this
Agreement. After the Employee signs this Agreement, the Employee has seven days
to revoke it by giving the Employer written notice of revocation. If this
Agreement is not revoked, the Employee will receive the severance and other
benefits provided in this Agreement.

 

22. Jurisdiction, Choice of Law, Injunctive Relief, and Attorney Fees. The
parties consent to the jurisdiction of the courts of Illinois and the
application of Illinois law with respect to any matter or thing arising out of
this Agreement. In the event of a breach or a threatened breach of this
Agreement by the Employee, the Employee acknowledges that the Employer will face
irreparable injury which may be difficult to calculate in dollar terms and that
the Employer shall be entitled, in addition to remedies otherwise available at
law or in equity, to temporary restraining orders and preliminary injunctions
and final injunctions enjoining such breach or threatened breach.



--------------------------------------------------------------------------------

Signed:

 

EMPLOYEE   REWARDS NETWORK SERVICES INC.

/s/ Gregory J. Robitaille

--------------------------------------------------------------------------------

  By:  

/s/ Bryan R. Adel

--------------------------------------------------------------------------------

Gregory J. Robitaille   Name:   Bryan R. Adel     Title:   Senior Vice President

June 15, 2005

--------------------------------------------------------------------------------

 

June 23, 2005

--------------------------------------------------------------------------------

Date   Date